Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Zhang et al (CN 104313414 A) (hereinafter “Zhang”) and Kajiwara et al. (JP A-11-11335761) (hereinafter “Kajiwara”).

Zhang teaches a method of making an aluminum-magnesium alloy which has high strength, high elongation, and good thermal stability (Zhang, pg. 3, paragraph 7). Zhang also teaches that an ingot is hot-rolled after heating and then hot finish rolling, where the hot-rolling after heating is a multi-pass hot rough rolling (Zhang, pg. 4, paragraph 5). Zhang also teaches after the hot-rolled sheet is taken up, it is naturally cooled to achieve self-annealing, and no finish annealing is performed, so the finishing temperature will directly determine the finished product. Zhang also teaches that the tensile strength is 280-350 MPa, the yield strength at 0.2 is greater than or equal to 125 MPa, and the elongation is greater than or equal to 26% (Zhang, pg. 3, paragraph 7).

However, regarding independent claim 1, Zhang does not disclose or suggest the reduction of each pass in the rough rolling was 10-30%, in the high-efficiency hot rolling step, a rolling speed in each rolling pass is 10-50 m/min, rolling reduction in each rolling pass is 40-90%, the billets are preheated 1-15 min before rolling in each rolling pass, and the temperature of the preheating before rolling and a temperature of rolling in each rolling pass are controlled to be 250-450 °C, or a rolling speed of each pass of the rough rolling is 10 m/min to 45 m/min as presently claimed.
However, regarding independent claim 3, Zhang does not disclose or suggest the reduction of each pass in the rough rolling was 10-30%, in the high-efficiency hot rolling step, a rolling speed in each rolling pass is 10-50 m/min, rolling reduction in each rolling pass is 40-90%, the billets are preheated 1-15 min before rolling in each rolling pass, and the temperature of the preheating before rolling and a temperature of rolling in each rolling pass are controlled to be 250-450 °C, annealing at an annealing temperature of 150-400°C and an annealing time of 10-300 sec, or a rolling speed of each pass of the rough rolling is 10 m/min to 45 m/min as presently claimed.


Kajiwara teaches the rolling speed of the hot rough rolling is set at 50 m/min or more (Kajiwara, [0038]). Kajiwara also teaches that the aluminum alloy sheet used in this process contains magnesium (Kajiwara, Claim 6). More specifically, Kajiwara teaches that the rolling speed from the start of rough rolling should be 50 m/min or more and when the rolling speed is less than 50 m/min, the strain rate introduced into the surface portion at the time of rolling becomes small and the recrystallized grain size generated between the passes becomes coarse, thereby forming the origin of the aggregate having the same crystal orientation, therefore it is recommended that the rolling speed be 60 m/min or more (Kajiwara, [0043]).

Moreover, given that Kajiwara expressly teaches away from having a rough rolling speed less than 50 m/min, as presently claimed, the reference is outside the claimed range, therefore, the amendment overcomes the rejection of record. 
Therefore, it is clear that Zhang and Kajiwara, either alone or in combination, do not disclose or suggest the present invention.

In light of the above, claims 1, 3, 6, and 9-10 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738